This was a petition for writ of injunction, brought in the District Court, to restrain defendant, a constable, from selling a bicycle belonging to the plaintiff at execution sale. The property was claimed to be exempt from forced sale as a tool or apparatus of the plaintiff's profession. He was an architect. The value of the bicycle is nowhere alleged in the petition. The damages claimed for the seizure are only $50. There is an allegation that plaintiff paid $50 for the bicycle, and while this possibly may be taken as some evidence of value, it is in our opinion in no sense an allegation of value. This court, save in exceptional cases, has no jurisdiction over a cause of action which might properly have been prosecuted under the Constitution in the county court. We have held that the county court has power to grant extraordinary writs, such as mandamus and injunction, in cases over which it has jurisdiction of the amount in controversy. The value of the property not appearing by averment in the petition, it may be that it was worth between $200 and $1000. If so, the county court would have had jurisdiction of the case and power to grant the writ of injunction. It follows that it does not appear affirmatively from the petition that the District Court had exclusive jurisdiction of the controversy. We therefore incline to the opinion that we have no jurisdiction to grant the writ of error.
But we have examined the case upon its merits, and think the Court of Civil Appeals did not err in affirming the judgment of the trial court. Since the result would be the same, whether we entertained jurisdiction or not, we refuse the application for writ of error.